Title: From John Adams to Benjamin Rush, 23 July 1806
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy July 23. 1806

I have two of your Letters to acknowledge, at once. The Treatise on the Spleen I have read, and been entertained by it, perhaps more than I should have been if I had been better acquainted with the sciences on which it depends. Your medical Speculations are to me as entertaining as Romances of which I am a great lover: but they are as much in request among the learned of your Profession: so that I conclude they have more Solid merit than I can pretend to be capable of estimating. One of my Family Physicians has had your medical Works in Boston, ever Since their Arrival and I have not yet been able to get a sight of them. I have sent him this new Work and I know not but you may be flattered or vexed with reviews of both. The Appointment of my son, to a Professorship founded by one of his relations I hope will do no harm to the public, although I dread the consequences of it to his health. Aristotle, Dionissius Hallicarnassensis, Longinus Quintillian, Demosthenes and Cicero, with twenty others are not easily read and Studied by a Man of the World and a Senator of the United States. And after all cui bono? Oratory in this Age? Secrecy,! Cunning! Silence! voila les grands Sciences des temps moderns Washington! Franklin! Jefferson! Eternal Silence! impenetrable Secrecy! deep cunning! these are the talents and Virtues, which are tryumphant in these days – And in Ancient days was it much otherwise? Demosthenes and Cicero, the two consummate Masters died Martyrs to their Excellence...When I group Washington with Franklin and Jefferson, I mean only in the Article of silence. He had integrity and public Virtue, as I seriously believe. Thus much for your Letter of the 26 of June. that of the Eleventh of July might be answered by a Volume.
Is there in the World, at this day a Thuanus? There may be, but I fear there is not. An Historian who could look through Europe and America and detail the Events and Characters of the World from 1760, to 1806 and then solemnly and truly say at the End of his Work, “Pro Veritate Historiarum mearum, Deum ipsum Obtestor,” would, as slightly as you and I think of History in general, be a great blessing to Mankind. To such an Historian even the Secret Memoirs of the Court of St. Cloud, and Cumberlands memoirs of his own Life might be of some Use. I have the most curiosity to see the last. I was somewhat acquainted with Cumberland. He had a morbid Irritability in him, which rendered him disagreeable to the Men of Letters in general: but his Writings in Poetry are worthy of the Study of Posterity and his prose Style, is the most classical English of the last forty years.
You are not the only one of my friends, who has very seriously urged me to write an History of my own times, or of my own Life....I have very Serious Ideas of the Duties of an Historian. I think that no History should be written but under the Oath of Thuanus. I know not whether his oath ought not to be extended farther and administered and taken in the Words of the Oath of a Witness in our Courts of Justice to tell the truth, the whole Truth and nothing but the Truth.
Of all Men, who have actedin a part in the great affairs of the World I am afraid I have been the most careless and negligent, in preserving Papers. I must write too many things from memory, and oftentimes facts to which there is no other Witness left alive. The task, besides is So extensive, that I have not time left to execute it. To rummage Trunks, Letter books, bits of Journals and great heaps and bundles of old papers, is a dreadful bondage to old Age, and an extinguisher of old Eyes. The few letters of which I made Copies are preserved, but So many Accidents happen to Such things, that they may be lost: and indeed they were all written in So much haste, and So carelesly put upon paper that they are not fit for the public Eye. What must I say of my own Vanity and Levity? Crimes I thank God, I have none to record. Follies indiscretions and trifles enough and too many. What of the Jealousy and Envy of those who have been my most intimate friends, Colleagues and Coadjutors? What of the malice and Vengeance of unprovoked Ennemies? It would be an easier Employment, to publish a Collection of my political Works: but I cannot aford to print them at my own expence and I dont believe a Subscription could be obtained, for the purpose, and no Bookseller would undertake it at his own expence and risque. These would be a tollerable Account of my own life, and contain Some materials for public History.
Cobbet once said to Sam Malcolm “There never was a greater difference between two Men, than between Washington and Adams, in one point the desire of fame. Washington had an enormous, an insatiable thirst for it: but Adams was as excessively careless of it.” He did not I presume intend it, and I certainly did not consider it, as a compliment. I am very sensible that I have been negligent of it, to a fault, and a very great fault too. There has been very many times in my life, when I have been so agitated in my own mind as to have no consideration at all, of the light in which my Words Actions and even Writings, would be considered by others. Indeed I never could bring myself Seriously to consider that I was a great Man, or of much importance or consideration to the World. The few traces that remain of me, must I believe go down to posterity in as much confusion and distraction, as my life has been passed. Enough Surely of Egotism! I rejoice that your son is not with Miranda. The command of a Gun boat is a better Employment. He must be a navy officer. He is an Enthusiast for it, and I wish he may be an Admiral. I drank a Glass of wine with him in the 4th. of July though I did not see him. My Grandson, has been an Enthusiast, for a military life by land or Sea from his Infancy, his Great Grandfather Stevens, was an officer in the Army and died in the service, and such a circumstance commonly gives a military cast to a family for Several generations. I wish however that he was a common sailor, under your son in his Gun boat rather than what he is, where he is. I have no idea that the Spaniards in South America, are capable of a free government, and a military despotism under Miranda, or even a Simple monarchy, would not be better that I can See, than their present Subjection to the Count of Spain. In Short nothing seems to me to have been considered by Miranda in this Expedition. He has consulted nothing but his own passions, his resentments and his Ambition, or perhaps his necessities and desperation. Those who have been concerned with him, must, I think have been as blind and thoughtless as himself. As I know nothing of the expedition till after it had sailed I could do nothing to prevent it, and now I can do nothing to retrieve it. Providence will decide its fate and I must Submit.
Your reflexions on human affairs, and particularly on the progress of the public opinion in the case of our Revolution, are as profound as they are just and true. I have sometimes thot thought that the public opinion, is never right concerning present measures or future events. The secret of affairs is never known to the public, till after the Event and often not then. Even in the freeest and most popular governments, Events are preparing by causes that are at Work in Secret, known only to a very few, partially communicated in confidence to a few others, but never fully made known to the people till long after all is past. And very often the real springs, motives and causes remain secrets in the breast of a few and perhaps of one, and perish with their Keepers like the secret of Junius’s Letters.
Your Divine was more satirical than theological. God throws Empires and Kingdoms, as he does Rains, Plagues, Earthquakes, Storms, Sunshine Good and Evil, in a manner that We cannot comprehend, and as a far as We can Ssee very often without that regard to Morality which We think should govern the World. But although We see not as he Sees, We have reasons enough to establish a rational belief, that all these things are disposed by unerring Widsom, Justice and Benevolence. Nor do I see any reason to distinguish Emperors, Kings Consuls or Presidents from the rest of Mankind. They are as good, in general, in proportion to their members as their subjects, and if worthless Men are Sometimes at the head of affairs, it is, I believe because worthless Men are at the tail and in the middle. The most exalted Talents too are thrown upon the most worthless and wicked of Men as exorbitant Wealth was given to Chartres, as it were to shew in how small estimation are Talents Wealth and Power, in the Sight of heaven, according to Arbuthnots Epitaph. These things would go far towards Seducing Men to the opinions of Jaques le Fataliste, if they did not take into their consideration a future state of retribution. I should never be weary of writing to you, but I am sure you must be weary of reading as much as this / from your assured Friend
J. AdamsI send You, my Sons oration.
